Case: 17-20006      Document: 00514247271         Page: 1    Date Filed: 11/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 17-20006                               FILED
                                                                         November 22, 2017
                                                                            Lyle W. Cayce
AUTRY LEE JONES,                                                                 Clerk

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:16-CV-913


Before PRADO, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Autry Lee Jones, former Texas prisoner # 325804 and former federal
prisoner # 52873-080, moves for a certificate of appealability (COA) to appeal
the dismissal of his 28 U.S.C. § 2254 application challenging his 1981 Texas
habitual offender sentence for possession of a controlled substance. He argues
that the district court erred by dismissing as time barred his claim that he is
“actually innocent” of the habitual offender enhancement.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20006   Document: 00514247271     Page: 2   Date Filed: 11/22/2017


                                No. 17-20006

     We must examine the basis of our jurisdiction sua sponte if necessary.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).       Because Jones has
previously filed at least one unsuccessful § 2254 challenge to the instant
conviction and sentence, the district court should have dismissed the instant
§ 2254 application as an unauthorized successive, and this court lacks
jurisdiction over the instant appeal. United States v. Key, 205 F.3d 773, 774-
75 (5th Cir. 2000); 28 U.S.C. § 2244(b)(3)(A). Accordingly, we DISMISS this
appeal for lack of jurisdiction and DENY AS MOOT Jones’s motion for a COA.




                                      2